MacIntyre, J.
The plaintiff, A, who was a planter, contended that he sold cotton for cash to B, and that the cotton was delivered to B through 0, and that there was still a balance due by B to A. A trover suit was brought against both B and 0 by A, the plaintiff electing to take a money verdict. The defendants contended that the sale was not a cash sale, *276but that A sold the cotton to C “on call at fifty points on December,” with the agreement that a certain amount of money was to be retained or posted by A as margins; that C in turn sold the cotton to B; that C went with A, paid off the liens, and had the cotton delivered to B; that A knew C was reselling the cotton to B and was present when B paid C a part of the purchase-price; that cotton went down, and when A failed to put up on demand additional margins according to agreement, C was compelled to close out the transaction; that B paid C in full for the cotton; and that C, on closing out the transaction, sent A a check for the balance due him, which A refused to accept. The jury found a verdict against C for the amount C claims he offered to pay A by said check, with interest, and A made a motion for a new trial, based solely upon the usual general grounds, contending that the verdict should have been against both defendants. Held, that under the defendants’ evidence the sale under consideration was not a cash sale and did not come within the provisions of the Civil Code (1910), § 4126. The evidence, though sharply conflicting, supports the verdict.
Decided August 2, 1933.
8. M. Ledford, J. V. Poole, for plaintiff.
Brandon & Hynds, for defendants.

Judgment affirmed.


Broylés, G. J., and Guerry, J., concur.